Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 1 of 65




                    EXHIBIT 3
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 2 of 65



                           UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA




     MARC SILVER and ALEXANDER       )
     HILL,                                 )
                                           )
                     Plaintiffs,           )
                                           )
           vs.                             )     Case No. 20-CV-00633-SI
                                           )
     BA SPORTS NUTRITION, et al.,    )    Volume II
                                           )     Pages 131 - 297
                     Defendants.           )
                                           )




                                 COMPLETELY VIDEO
                            DEPOSITION OF MARC SILVER
                                    CALIFORNIA
                              FRIDAY, APRIL 16, 2021




     Reported by:
     LAURA A. RUTHERFORD, RPR
     CSR No. 9266
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 3 of 65


                                                               Page 155
 1   coming out at about $150.

 2                      Does that sound right to you?

 3               A.     Sounds about right.

 4               Q.     And in terms of -- did you ever ask Body

 5   Armor for a full refund of your purchases?

 6               A.     No.

 7               Q.     Did you ever try to contact anybody from the

 8   company and say, "You know, I'm dissatisfied with the

 9   product that I bought.      Can I have my money back, please?"

10               A.     No.

11               Q.     And you're not even seeking a full refund in

12   this litigation; correct?

13               A.     No.

14               Q.     And no, I'm not correct, or no, you're not

15   seeking a full refund?

16               A.     No, I'm not seeking a full refund.

17               Q.     Because you got some enjoyment out of the

18   product when you were buying it; right?

19               A.     I wasn't really drinking it for enjoyment.    I

20   was drinking it for a hydration source when I was

21   exercising.      Flavor-wise, I guess maybe I enjoyed it.

22               Q.     And you got hydration out of it too; right?

23               A.     To the best of my knowledge, yes.

24               Q.     You're not saying in this case that Body

25   Armor somehow failed to hydrate you; right?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 4 of 65


                                                               Page 156
 1                    That's not part of your claim?

 2               A.   No.

 3               Q.   I'm correct that that's not part of your

 4   claim; right?

 5               A.   You're breaking up again.

 6               Q.   Sorry.   And I'm sorry if it's a little bit

 7   repetitious, just for the purpose of getting clear

 8   questions and answers.

 9                    But in this case, you're not claiming that

10   Body Armor failed to hydrate you; correct?

11               A.   That's correct, but I am claiming that they

12   may not have superiorly hydrated me.

13               Q.   So I understood that Body Armor offered you a

14   thousand dollars, and that far exceeds the amount of any

15   financial money that you could be entitled to in this

16   case; right?

17               A.   Yes.

18               Q.   Now, you understand that your recovery in

19   this case can't exceed the recovery to any other class

20   member, potential class member; right?

21               A.   To the best of my knowledge, yes.

22               Q.   Did anyone talk to you about an incentive

23   award or incentive fee?

24                    MR. KING:    I think you're getting into

25   privileged areas, Matt.      So if that's the question, I
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 5 of 65


                                                               Page 168
 1               A.   Yes.

 2               Q.   Now, back when you bought Body Armor for the

 3   first time, did you share a similar understanding to

 4   Mr. Hill, that hydration is not a measurable quality?

 5               A.   I don't know if I would quite word it like

 6   that.   I don't know how to quantify hydration.        But I do

 7   know that it was something that I was looking for when I

 8   was working out.

 9               Q.   Well, my question is slightly different,

10   which is just simply, do you agree with your

11   co-plaintiff's statement that hydration is not a

12   measurable quality?

13                    And I'm not really asking in the present

14   either.    I'm asking back when you were purchasing Body

15   Armor, did you share Mr. Hill's understanding that

16   hydration is not a measurable quality?

17               A.   In 2014 we're speaking now?

18               Q.   Correct.

19               A.   That wasn't even a thought.      I was buying a

20   beverage in a store that appealed to me.

21               Q.   Okay.

22                    So you -- you didn't disagree with Mr. Hill;

23   correct?

24               A.   For the average, uneducated person, I would

25   agree with it.     If you're a scientist, or something, then
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 6 of 65


                                                               Page 169
 1   it may be a quantifiable thing.

 2               Q.   Okay.

 3                    So I'm going to show you another document,

 4   and this is another -- it's going to be another page from

 5   Mr. Hill's deposition.      So let me get that to you.

 6                    All right.

 7                    Can you see page 32 from Mr. Hill's

 8   deposition on your screen?

 9               A.   Yes.

10               Q.   So Exhibit 23, for the record, is going to be

11   pages 32 and 33 from the deposition of Alexander Hill.

12                    (Exhibit Number 23 was marked for

13   identification.)

14               Q.   BY MR. BORDEN:    And what I would like to

15   direct you to is beginning on line 19, where you see

16   "Question."

17                    Are you with me, Mr. Silver?

18               A.   Yes.

19               Q.   It says,

20                       "Question:    Now, when you were buying

21                    something in 2012, you would -- like a new

22                    product, because you like to try something

23                    new, you would look at the label to

24                    investigate what was in the product you were

25                    buying; right?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 7 of 65


                                                               Page 174
 1               Q.   Did you -- I mean, did you care about the

 2   electrolyte content of, you know, the sports beverage you

 3   were consuming?

 4               A.   Yes, I did.     I didn't look to see what the

 5   levels were, or anything.       I just -- it appealed to me,

 6   and I grabbed it off the shelf.

 7               Q.   When you first purchased Body Armor, were why

 8   were you looking for a sports drink?

 9               A.   Because I want hydration.     I want something

10   that will be beneficial to me when I exercise.

11               Q.   Did you care about potassium when you first

12   purchased Body Armor?

13               A.   I cared about potassium, but I didn't pay

14   attention as to whether it was in the drink or not.

15                    Actually, this is 2014, we're speaking about;

16   correct?

17               Q.   Let's start with 2014.

18               A.   2014?   Yes.    I did care about it, but I

19   didn't bother to read the label.       I gave the label a

20   precursory glance and purchased it.

21               Q.   So over the course of the time that you were

22   purchasing Body Armor, did you care about potassium more

23   or less than when you originally purchased it?

24               A.   I think I've always cared about it the same.

25               Q.   Did you ever look and see how much potassium
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 8 of 65


                                                               Page 175
 1   was in the product?

 2               A.   I don't remember.

 3               Q.   During the entire time that you were

 4   purchasing Body Armor, did you ever look to see how many

 5   calories were in the product?

 6               A.   Yes.

 7               Q.   When was that?

 8               A.   I believe it was around 2017, 2018.

 9               Q.   What makes you, sort of, give that date?

10               A.   I was -- going to become a father, and I

11   needed to start caring about my health and reading labels

12   closer.

13               Q.   I see.

14                    And once you read the amount of carbs in it,

15   did you stop drinking it right there and then?

16               A.   Fairly soon after.

17               Q.   So you continued to buy it for some period of

18   time.   But then shortly after that, you stopped; correct?

19               A.   You broke up a little bit on that when you

20   were getting up from your seat.

21               Q.   Oh, sure.   Sorry.   Let me repeat the question

22   for you.

23                    So after you read the carbohydrate content on

24   that, for a short period of amount of time, you continued

25   to buy the product.     But then you stopped; is that
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 9 of 65


                                                               Page 176
 1   accurate?

 2               A.   Yes.

 3               Q.   And in terms of that time when you read the

 4   carbohydrate content, you were looking at the nutrition

 5   facts; correct?

 6               A.   The sugars and carbohydrates, and such?

 7                    Fats?

 8               Q.   Yes, exactly.

 9               A.   Well, not fat, but -- yes.

10               Q.   Okay.   Let's see.

11                    I'm not going to -- are we doing -- are we

12   done with share screen?     Are you looking on my screen

13   right now, or are you looking at me?

14               A.   I'm on full screen.

15               Q.   Okay.

16               A.   So I'm looking at everyone.

17               Q.   Okay.

18               A.   I almost knocked my computer off the desk.

19               Q.   So I'm not going to show you and read you the

20   deposition, but I will represent to you that Mr. Hill

21   testified that he read the ingredients before he bought

22   the product.

23                    Did you do the same thing as Mr. Hill and

24   read the ingredients before you first purchased Body

25   Armor?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 10 of 65


                                                               Page 180
 1    in some products are.

 2               Q.    For sure.

 3                     But you understand if you want to know, at

 4    least, what is in the product, you can just look at the

 5    ingredient part of the label, and it will tell you all the

 6    things that are in it; right?

 7               A.    Yes.

 8               Q.    And you've known that for at least a couple

 9    decades; right?

10               A.    That's fair to say.

11               Q.    And I take it you read the ingredients of

12    some foods and beverages that you consume; correct?

13               A.    When are we talking about?

14               Q.    Right now.

15               A.    Right now, I read about everything on the

16    labels, because I'm feeding three children and my wife.

17               Q.    Okay.

18                     When did you start reading the ingredients of

19    the foods and beverages that you purchase?

20               A.    2017, 2018.

21               Q.    So before that time, you didn't read the

22    ingredients of any of the foods and beverages that you

23    purchased; correct?

24               A.    I may have read some of them.

25               Q.    And did you have a practice of which foods or
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 11 of 65


                                                               Page 181
 1    beverages you would read the ingredients for before you

 2    bought them?

 3               A.    When are we talking about?

 4               Q.    Let me -- you know -- so, I guess, I'm seeing

 5    two worlds here.    I'm seeing like a 2017-2018 world, where

 6    you become, sort of, more health conscious.       And at that

 7    point, you start reading the ingredients of everything;

 8    correct?

 9               A.    Just about everything, yes.

10               Q.    And do you think it's likely that you read

11    the ingredients of Body Armor at that time, but you just

12    don't remember?

13               A.    It could be.   It's -- it would be hearsay.

14    If I can't remember, I'm only guessing.

15               Q.    I don't want you to guess.     And so if you

16    don't remember, there's fine.

17                     I am -- you know, if you did have a habit or

18    a practice of doing something, you know, you could tell me

19    that.

20                     And it sounds like your habit or practice

21    was, as you became more health conscious in the 2017-2018,

22    window, you began to look at the ingredients of just about

23    everything, but you don't remember doing it in specific

24    for Body Armor; is that accurate?

25               A.    Correct.   Yes.
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 12 of 65


                                                               Page 182
 1               Q.    And before that -- and I don't want to

 2    mischaracterize anything you said.      But before this, sort

 3    of, awakening in 2017 or 2018, you may have sporadically

 4    read the ingredients of foods and beverages that you

 5    consumed; correct?

 6               A.    Yes.

 7               Q.    Was there any kind of habit or pattern to

 8    when you would look at the ingredients or when you

 9    wouldn't look at the ingredients prior to 2017-2018?

10               A.    Not that I could -- no.

11               Q.    So in addition to Mr. Hill, did you

12    understand that there were two additional plaintiffs in

13    this case who wanted to serve as class representatives?

14               A.    I don't know if that's something that was

15    relayed to me by my lawyer after --

16                     MR. KING:   Let me just caution you, Marc, not

17    to get any into communications with your lawyers.        If you

18    can answer the question without referencing communications

19    with your lawyers, please go ahead.

20                     THE WITNESS:   No, I can't.

21               Q.    BY MR. BORDEN:   So I'm not -- this was just a

22    factual question.    I'm not asking for any legal advice

23    that you sought or was provided to you.

24                     I'm just asking if you knew that there were

25    two additional individuals who, you know, also wanted to
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 13 of 65


                                                               Page 244
 1                     MR. KING:   The document is there.

 2                     MR. BORDEN:   Okay.

 3                     Thank you, Counsel.

 4               Q.    BY MR. BORDEN:   Okay.

 5                     So let me ask my question again, Mr. Silver,

 6    because it was probably a little bit confusing.

 7                     So Exhibit 30 are some images that were

 8    included in your Complaint.     And I'm looking at now image

 9    K over here on the left.     And it's a free-standing

10    cardboard display, but it appears to have some bottles in

11    it.

12                     And is that different than the display that

13    you saw, or is it similar?

14               A.    It's very similar.

15               Q.    Okay.

16                     So it says "Switch to Body Armor Sports

17    Drink."

18                     Is that -- so this is -- I think we found the

19    one that you -- that you saw.

20                     Is there anything different about this one

21    than the one that you saw?

22               A.    I don't know that there was beverages on the

23    one that I saw.    I still believe that it was just a flat

24    faced advertisement.

25               Q.    Okay.
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 14 of 65


                                                               Page 245
 1               A.    We're talking about 2014, so --

 2               Q.    Totally understood.

 3                     But other than the fact that it has bottles

 4    on it, this comports with your memory as very similar in,

 5    you know, all the important ways as to what you saw in the

 6    Stop N Shop.    Is that fair?

 7               A.    Yes.

 8               Q.    Okay.

 9                     And just for sake of completeness, image L is

10    not what you saw in the Stop N Shop; correct?

11               A.    No.

12               Q.    And image M and N are also not what you saw

13    in the Stop N Shop; right?

14               A.    No.

15               Q.    When you say, "no," you really mean to say

16    yes, that's not what I saw?

17               A.    That is not what I saw.

18               Q.    Okay.   Thanks.   All right.

19                     When is the last time you saw one of Body

20    Armor's labels?

21               A.    One of their labels?

22               Q.    Uh-huh.

23               A.    Sometime in 2018.

24               Q.    So it would be on the last bottle of Body

25    Armor that you purchased?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 15 of 65


                                                               Page 247
 1                     I can just give you a basic description of

 2    the label, and I can't even tell if you that's a memory

 3    from 2014 or from last week.

 4               Q.    Okay.

 5                     Well, let me ask you a different question.

 6                     Before we get to that, did the label of the

 7    lemon or lemonaid product change during any point in which

 8    you were purchasing it?

 9               A.    It may have.    It may have changed from lemon

10    to lemonaid.    I don't know that.     I think that's why I'm

11    unclear on the lemon or lemonaid.

12               Q.    Okay.

13                     So you think it may have changed, but you

14    don't really know one way or another?

15               A.    True.

16               Q.    Okay.

17                     Let's try the orange mango then.      Did that

18    label change over the course of the time that you were

19    buying it?

20               A.    Not that I noticed.

21               Q.    Okay.

22                     So let's talk about the orange mango label

23    then.   If you were looking at it head on, just like you

24    may be looking at me -- hard to tell with Zoom.

25                     But if you're looking at it head on from the
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 16 of 65


                                                               Page 248
 1    front, what do you see on the label of orange mango?

 2                A.   I see the flavor and pictures of fruit down

 3    the side.    And that's about all I can recollect.

 4                Q.   So it says, "Orange Mango Flavor," and then

 5    it had the fruit down the side, and that's all you can

 6    remember?

 7                A.   Yeah.

 8                Q.   Okay.

 9                     And now, did you ever turn the bottle one way

10    or another to see what was on the side of the labels?

11                A.   Yes, I did.   I looked and saw certain vitamin

12    contents in it.    I can't remember which vitamins I saw,

13    but I did read that, and that was part of my purchase of

14    the item.

15                Q.   Anything else?

16                A.   No.

17                Q.   So when you say the "vitamins are part of

18    your purchasing the item," what do you mean by that?

19                A.   Well, vitamins are supposed to be good for

20    you.   And when you're working out, vitamins are essential

21    to you.   So that's what I mean.

22                Q.   So I think what you're saying is, like,

23    before you -- well, I don't know want to put words in your

24    mouth.

25                     Was the vitamin something that you looked up
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 17 of 65


                                                               Page 249
 1    before you bought the product, or was it one of these

 2    things where, over time, you looked at it, and you noticed

 3    that there were vitamins in it?

 4               A.    Before I bought the product the first time?

 5               Q.    Yes.

 6               A.    Before I bought the product the first time, I

 7    don't think I even noticed the vitamins.       I believe I just

 8    went for whatever flavor I grabbed just sample the

 9    product.

10               Q.    I got it.

11                     But over time, over that course of -- you

12    know, between 2014 and 2018, or even in that period of

13    2014 until the time that you became, you know, more

14    conscious about label reading, somewhere in 2017, you did

15    notice that it had vitamins, and that was important to

16    you?

17               A.    Yes.

18               Q.    And that was one of the reasons that you were

19    purchasing the product is because you wanted to vitamins

20    that were in it?

21               A.    Yes.

22               Q.    Okay.

23                     So you had vitamins on one side.      Do you

24    remember what was on the other side?

25                     Is that something you ever looked at?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 18 of 65


                                                               Page 250
 1               A.    I cannot remember what was on the other side.

 2               Q.    Okay.

 3                     Did you ever read the back of the label?

 4               A.    At some point, yes, I did.     Not when I first

 5    bought it.

 6               Q.    Okay.

 7                     But at some point between 2014, when you

 8    first bought it, and 2017, when you became more conscious

 9    and more devoted to label reading, did you ever, you know,

10    sort of, turn the thing around and actually look on what

11    was on the back of them?

12               A.    Yes.

13               Q.    But as you sit here, you don't -- you don't

14    really remember what was on it?

15               A.    That's correct.

16               Q.    Who does the shopping in your household?

17               A.    It's a combination.    Usually, my wife, but,

18    occasionally, I do the shopping, and, occasionally, we

19    both do the shopping.

20               Q.    That sounds about right.

21                     And I think you told me at the last

22    deposition that you bought bottled water; is that right?

23               A.    I have bought bottled water before, but I

24    don't think I said that I bought bottled water.        I said I

25    drank water.
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 19 of 65


                                                               Page 271
 1               Q.    Yeah.

 2                     I mean -- go ahead.

 3                     Sports beverages don't have fruit in them, do

 4    they?

 5               A.    That, I don't know as a true statement.      I

 6    think -- that there are sports beverages that have coconut

 7    water in them.    I'm not a big -- sports -- I can't say.      I

 8    don't think -- I don't know that that's a true statement.

 9               Q.    But you kind of identified coconut water was

10    having fruit in it.      Is that fair?

11               A.    Yeah.    It's -- coconut's a fruit, isn't it?

12               Q.    Okay.

13               A.    Or nuts?

14                     Maybe.    I don't know.   For some reason, I was

15    thinking fruit.

16               Q.    Well, as you is sit here, can you think of

17    any sports beverage that has fruit in it?

18               A.    Off the top of my head, no.

19               Q.    And back when you were -- and I realize that

20    you're sort of out of the sports beverage market for a

21    couple years now, right?

22               A.    (Nods affirmatively.)

23               Q.    But going back to that period when you were

24    purchasing sports beverages, were you aware of any sports

25    beverages in that period which contained fruit in them?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 20 of 65


                                                               Page 272
 1               A.    I thought that Body Armor did.

 2               Q.    Let's put Body Armor aside.

 3                     In that period that you were buying sports

 4    drinks, did you know of any sports drink that had fruit in

 5    it, other than, you know, what you thought about Body

 6    Armor?

 7               A.    That's really the only sports drink I bought,

 8    so --

 9               Q.    All right.

10                     I'm going to show you one more document here.

11                     All right.

12                     So you're looking at Exhibit 41.

13                     (Exhibit Number 41 was marked for

14    identification.)

15               Q.    BY MR. BORDEN:   This is a product that's a

16    Gatorade product, and it says, "Juice-based sports drink."

17                     Do you see that?

18               A.    I do.

19               Q.    So -- so this -- this is a sports drink that

20    has juice in it; correct?

21               A.    It would seem like it.    I would think so, if

22    I looked at the label and read that.

23               Q.    Why do you think it has juice in it?

24               A.    It says that it's, "Flavored with a juice

25    blend, with apples, strawberry, blueberry juices, with
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 21 of 65


                                                               Page 273
 1    other natural flavors."     And it says, "Juice-based sports

 2    drink from concentrate."

 3               Q.    So when you were purchasing Body Armor in the

 4    2014 to 2018 period, was this one of the

 5    things -- products that you were relying on to form your

 6    belief that Body Armor might, indeed, have fruit in it,

 7    because here was another sports drink that also had fruit

 8    in it?

 9               A.    The bottle was covered with fruit like this,

10    and it said that it was "flavored with natural flavors."

11    So I took that to mean that it had fruit juice in it.

12               Q.    I see.

13                     So you found the language "Flavored with

14    natural flavors" to be misleading?

15               A.    Yes.

16               Q.    Okay.

17                     But in terms of your belief that Body Armor

18    contained fruit in it, it wasn't in any way based on the

19    fact that you knew of this other sports drink that also

20    had fruit in it?

21                     You were totally oblivious of this Gatorade

22    product; correct?

23               A.    I'm never even seen than bottle before.

24               Q.    In fact, is this the only sports drink you've

25    ever seen in your life that had fruit in it?
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 22 of 65




 1
 2
 3             I, the undersigned, a Certified Shorthand Reporter

 4    for the State of California, do hereby certify:

 5             That prior foregoing proceedings were taken

 6    completely video before me at the time and place herein

 7    set forth; that any witnesses in the foregoing

 8    proceedings, prior to testifying, were placed under oath;

 9             That a verbatim record of the proceedings was made

10    by me using machine shorthand which was thereafter

11    transcribed under my direction; further, that the

12    foregoing is an accurate transcription thereof.

13             I further certify that I am neither financially

14    interested in the action nor a relative or employee of any

15    attorney of any of the parties.

16             IN WITNESS WHEREOF, I have this date subscribed my

17    name.

18
19    Dated:_______________________

20
21                           ____________________________________

                             Laura A. Rutherford, RPR

22                           CSR No. 9266

23
24
25
                    Case
                     Case3:20-cv-00633-SI
                          3:20-cv-00633-SI Document
                                            Document111-5
                                                     88-10 Filed
                                                            Filed05/07/21
                                                                  01/28/21 Page
                                                                            Page23
                                                                                 1 of 65
                                                                                      9
                                                                                                                                      EXHIBIT
Suzanne Powley

From:                    Cameron Baker <baker@braunhagey.com>
                                                                                                                                       20
Sent:                    Friday, December 11, 2020 11:59 AM
To:                      Laurence King; Mario M. Choi; Maia Kats; Donnie Hall; mreese@reesellp.com;
                         ggranade@reesellp.com
Cc:                      Matt Borden; David Kwasniewski; Tracy Zinsou; Noah Hagey
Subject:                 Marc Silver et al. v. BA Sports Nutrition, LLC, Case No. 3:20-cv-00633-SI (N.D. Cal.)
Attachments:             2020-12-11 - BodyArmor - Rule 68 Offer.pdf; 2020-12-11 - Proof of Service.pdf


Counsel,

Attached please find documents pertaining to the above‐captioned matter.

Regards,

Cameron Baker
BRAUNHAGEY&BORDENLLP
Direct: (415) 539‐3177

San Francisco (Main Office)
351 California Street, 10th Floor
San Francisco, CA 94104
Tel. & Fax: (415) 599‐0210

New York
7 Times Square
27th Floor
New York, NY 10036‐6524
Tel. & Fax: (646) 829‐9403

This message is intended only for the confidential use of the intended recipient(s) and may contain protected information that is subject to
attorney‐client, work product, joint defense and/or other legal privileges. If you are not the intended recipient, please contact me immediately at
the phone number listed above and permanently delete the original message and any copies thereof from your email system. Thank you.




                                                                          1
       Case
        Case3:20-cv-00633-SI
             3:20-cv-00633-SI Document
                               Document111-5
                                        88-10 Filed
                                               Filed05/07/21
                                                     01/28/21 Page
                                                               Page24
                                                                    2 of 65
                                                                         9




 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 Tracy O. Zinsou, Esq. (SBN: 295458)
      zinsou@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR DEFENDANT
   BA SPORTS NUTRITION, LLC
 9
                        UNITED STATES DISTRICT COURT
10
                     NORTHERN DISTRICT OF CALIFORNIA
11

12 MARC SILVER, ALEXANDER HILL,                     Case No. 3:20-cv-00633-SI
   individually and on behalf of all others
13 similarly situated,                              OFFER OF JUDGMENT PURSUANT TO
                                                    FED. R. CIV P. 68 BY DEFENDANT BA
14                Plaintiffs,                       SPORTS NUTRITION, LLC
15         v.
16 BA SPORTS NUTRITION, LLC,

17                Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                                                         Case No. 3:20-cv-00633-SI
                                OFFER OF JUDGMENT PURSUANT TO RULE 68
        Case
         Case3:20-cv-00633-SI
              3:20-cv-00633-SI Document
                                Document111-5
                                         88-10 Filed
                                                Filed05/07/21
                                                      01/28/21 Page
                                                                Page25
                                                                     3 of 65
                                                                          9




 1 TO PLAINTIFFS MARC SILVER AND ALEXANDER HILL AND THEIR COUNSEL OF

 2 RECORD:

 3          Pursuant to Federal Rule of Civil Procedure 68, Defendant BA Sports Nutrition, LLC

 4 (“BodyArmor”), by and through its undersigned counsel, and reserving all rights, claims and

 5 defenses, hereby offers to allow the enclosed [Proposed] Judgment to be entered against it in favor

 6 of Plaintiffs Marc Silver and Alexander Hill (“Plaintiffs”) as follows:

 7          1.      This is an Offer of Judgment to resolve this litigation in its entirety. In the event

 8 Plaintiffs fail to accept the Offer of Judgment and ultimately do not prevail on their claims or

 9 obtain a judgment that is not more favorable than the within Offer of Judgment, Plaintiffs will be

10 personally responsible for Defendant’s costs, and “must pay the costs incurred after the offer was

11 made.” Fed. R. Civ. P. 68. Defendant reasonably anticipates that such costs in defending this

12 action through trial will exceed $150,000, including without limitation, expert fees, depositions,

13 forensic analysis, trial costs, witness fees, and other such costs and expenses necessary for full

14 defense of this action.

15          2.      The Offer of Judgment is not an admission of liability or wrongdoing by

16 BodyArmor as to any of the allegations set forth in the operative complaint. To the contrary,

17 BodyArmor expressly denies the claims at issue and maintains that Plaintiffs’ claims lack merit.

18 The Judgment represented herein is an effort by BodyArmor solely to avoid the further expense

19 and distraction of litigation.

20          3.      The terms of the Offer of Judgment is as follows: that judgment will be entered

21 against Defendant and in favor of Plaintiffs on each and every one of Plaintiffs’ claims, including

22 all of those asserted or which could have been asserted in the operative complaint in the amount of

23 $2,000.00 USD ($1,000 to Mr. Silver and $1,000 to Mr. Hill), inclusive of all actual or potential

24 damages, attorney’s fees, costs, interest, penalties, and any other monetary items actually or

25 potentially recoverable by Plaintiffs or their attorneys of record in connection with the claims and

26 statutes at issue in this matter.

27          4.      The Offer Amount exceeds the costs of refunding any alleged purchases about

28 which Plaintiffs supposedly are unhappy. Pursuant to its standard practice, BodyArmor would

                                                  1                                  Case No. 3:20-cv-00633-SI
                                 OFFER OF JUDGMENT PURSUANT TO RULE 68
       Case
        Case3:20-cv-00633-SI
             3:20-cv-00633-SI Document
                               Document111-5
                                        88-10 Filed
                                               Filed05/07/21
                                                     01/28/21 Page
                                                               Page26
                                                                    4 of 65
                                                                         9




 1 have made such refunds had Plaintiffs simply asked for such reimbursement before filing this

 2 lawsuit.

 3          5.     This Offer of Judgment is expressly conditioned on acceptance by each individual

 4 named Plaintiff, i.e., it will not be deemed accepted unless each Plaintiff accepts it. The Offer

 5 Amount is inclusive of, and represents full compromise and satisfaction of, all Plaintiffs’ alleged

 6 statutory and common law claims, costs, attorneys’ fees, pre- and post-judgment interest, and all

 7 other interests, including without limitation, any and all damages (statutory or otherwise), litigation

 8 costs, attorneys’ fees, penalties or other amounts that Plaintiffs asserted or could have asserted in

 9 this action, and any such claim that Plaintiffs or their attorneys may have under applicable law

10 against BodyArmor or any of its current or former corporate parents, subsidiaries, shareholders,

11 attorneys, agents, successors or assigns.

12          6.     Plaintiffs have fourteen (14) days from service of this Offer of Judgment in

13 which to accept it.

14          Please indicate Plaintiffs’ acceptance of this offer by executing the statement to that effect

15 set forth below.

16 Dated: December 11, 2020                               BRAUNHAGEY & BORDEN LLP

17
                                                          By: /s/ Matthew Borden
18                                                               Matthew Borden
19                                                        Attorneys for Defendant BA Sports Nutrition,
                                                          LLC
20

21

22

23

24

25

26

27

28

                                                 2                                  Case No. 3:20-cv-00633-SI
                                OFFER OF JUDGMENT PURSUANT TO RULE 68
        Case
         Case3:20-cv-00633-SI
              3:20-cv-00633-SI Document
                                Document111-5
                                         88-10 Filed
                                                Filed05/07/21
                                                      01/28/21 Page
                                                                Page27
                                                                     5 of 65
                                                                          9



                                      ACCEPTANCE OF RULE 68
 1                                      OFFER OF JUDGMENT
 2
            Plaintiffs Marc Silver and Alexander Hill, by and through their duly authorized undersigned
 3
     counsel, having been fully advised and informed regarding the above offer, hereby accept the Offer
 4
     of Judgment on the terms stated herein pursuant to Rule 68 of the Federal Rules of Civil Procedure.
 5

 6          Dated:                               By: ________________________________
 7                                                      Attorney for Plaintiff Marc Silver

 8
            Dated:                               By: ________________________________
 9                                                      Attorney for Plaintiff Alexander Hill

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3                               Case No. 3:20-cv-00633-SI
                                OFFER OF JUDGMENT PURSUANT TO RULE 68
       Case
        Case3:20-cv-00633-SI
             3:20-cv-00633-SI Document
                               Document111-5
                                        88-10 Filed
                                               Filed05/07/21
                                                     01/28/21 Page
                                                               Page28
                                                                    6 of 65
                                                                         9




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10 MARC SILVER, ALEXANDER HILL,                    Case No. 3:20-cv-00633-SI
   individually and on behalf of all others
11 similarly situated,                             [PROPOSED] JUDGMENT IN A CIVIL
                                                   CASE PURSUANT TO OFFER OF
12                Plaintiffs,                      JUDGMENT
13         v.
14 BA SPORTS NUTRITION, LLC,

15                Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        Case No. 3:20-cv-00633-SI
                                        [PROPOSED] JUDGMENT
        Case
         Case3:20-cv-00633-SI
              3:20-cv-00633-SI Document
                                Document111-5
                                         88-10 Filed
                                                Filed05/07/21
                                                      01/28/21 Page
                                                                Page29
                                                                     7 of 65
                                                                          9




 1          IT IS HEREBY ORDERED AND ADJUDGED:

 2          Pursuant to the terms of Defendant’s Rule 68 Offer, Judgment is hereby entered against

 3 Defendant BA Sports Nutrition, LLC (“Defendant”) and in favor of Plaintiffs Marc Silver and

 4 Alexander Hill (“Plaintiffs”) on each and every one of Plaintiffs’ claims, including all of those

 5 asserted or which could have been asserted in the operative complaint, for the sum total of Two

 6 Thousand Dollars USD ($2,000.00) (the “Judgment Amount”), to be divided evenly by Plaintiffs.

 7          The Judgment Amount is inclusive of all Plaintiffs’ alleged claims, costs, attorneys’ fees,

 8 pre- and post-judgment interest, and all other interests, including without limitation, any and all

 9 damages (statutory or otherwise), litigation costs, attorneys’ fees, penalties or other amounts that

10 Plaintiffs asserted or could have asserted in this action, and any such claim that Plaintiffs or their

11 attorneys may have under applicable law against Defendant or any of its current or former

12 corporate parents, subsidiaries, shareholders, attorneys, agents, successors or assigns.

13          The Clerk shall close the file.

14

15

16          Date: _____________                     ______________________________________
                                                    HON. SUSAN ILLSTON
17                                                  United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28

                                                       1                            Case No. 3:20-cv-00633-SI
                                              [PROPOSED] JUDGMENT
       Case
        Case3:20-cv-00633-SI
             3:20-cv-00633-SI Document
                               Document111-5
                                        88-10 Filed
                                               Filed05/07/21
                                                     01/28/21 Page
                                                               Page30
                                                                    8 of 65
                                                                         9




 1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
      borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 Tracy O. Zinsou, Esq. (SBN: 295458)
       zinsou@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 599-0210

 8 ATTORNEYS FOR DEFENDANT
   BA SPORTS NUTRITION, LLC
 9

10

11                                UNITED STATES DISTRICT COURT

12
                                 NORTHERN DISTRICT OF CALIFORNIA
13

14
                                                        Case No: 3:20-cv-00633-SI
15 MARC SILVER, ALEXANDER HILL,
   individually and on behalf of all others similarly   PROOF OF SERVICE
16 situated,
                                                        Judge:     Hon. Susan Illston
17                 Plaintiffs,
                                                        Ctrm.:     1, 17th Floor
18          v.
                                                        Complaint filed: January 28, 2020
19 BA SPORTS NUTRITION, LLC,

20                 Defendant.

21

22

23

24

25

26

27

28

                                                                             Case No. 3:20-cv-00633-SI
                                            PROOF OF SERVICE
        Case
         Case3:20-cv-00633-SI
              3:20-cv-00633-SI Document
                                Document111-5
                                         88-10 Filed
                                                Filed05/07/21
                                                      01/28/21 Page
                                                                Page31
                                                                     9 of 65
                                                                          9



            I, Cameron Baker, declare:
 1

 2          I am over the age of 18 years and not a party to the within actions. I hereby declare that on

 3 December 11, 2020, I served the following document(s) on the parties listed below by transmitting

 4 to the parties through their counsel of record in this matter via U.S. Mail and email , from my

 5
     business email address with BraunHagey & Borden LLP, baker@braunhagey.com without any
 6
     known email error message, bounce-back or other technical defect.
 7
            Document(s) served:
 8

 9          1. OFFER OF JUDGMENT PURSUANT TO FED. R. CIV P. 68 BY DEFENDANT
10             BA SPORTS NUTRITION, LLC

11          To counsel of record:

12          KAPLAN FOX & KILSHEIMER                                KAPLAN FOX & KILSHEIMER
               LLP                                                   LLP
13          Laurence D. King (SBN 206423)                          Donald R. Hall (pro hac vice to be
            lking@kaplanfox.com                                      sought)
14
            Mario M. Choi (SBN 243409)                             dhall@kaplanfox.com
15          mchoi@kaplanfox.com                                    850 Third Avenue, 14th Floor
            1999 Harrison Street, Suite 1560                       New York, New York 10022
16          Oakland, CA 94612
                                                                   REESE LLP
17          KAPLAN FOX & KILSHEIMER                                Michael R. Reese (SBN 206773)
18            LLP                                                  mreese@reesellp.com
            Maia C. Kats (pro hac vice)                            100 West 93rd Street, 16th Floor
19          mkats@kaplanfox.com                                    New York, NY 10025
            6109 32nd Place, Northwest
20          Washington, DC 20015                                   REESE LLP
                                                                   George V. Granade (SBN 316050)
21                                                                 ggranade@reesellp.com
22                                                                 8484 Wilshire Boulevard, Suite 515
                                                                   Los Angeles, California 90211
23

24          I certify and declare under penalty of perjury that the foregoing is true and correct.

25

26                Cameron Baker
27

28

                                                                                        Case No. RG20057491
                                              PROOF OF SERVICE
Case
 Case3:20-cv-00633-SI
       3:20-cv-00633-SIDocument
                        Document111-5
                                  88-8 Filed
                                       Filed05/07/21
                                             01/28/21 Page
                                                      Page32
                                                           1 of
                                                             of565

                                                                     EXHIBIT


                                                                     21




     Exhibit 7
      Case
       Case3:20-cv-00633-SI
             3:20-cv-00633-SIDocument
                              Document111-5
                                        88-8 Filed
                                             Filed05/07/21
                                                   01/28/21 Page
                                                            Page33
                                                                 2 of
                                                                   of565


 1   KAPLAN FOX & KILSHEIMER LLP
     Laurence D. King (SBN 206423)
 2   Maia Kats (pro hac vice)
     Mario M. Choi (SBN 243409)
 3   1999 Harrison Street, Suite 1560
     Oakland, CA 94612
 4   Telephone: (415) 772-4700
     Facsimile: (415) 772-4707
 5   lking@kaplanfox.com
     mchoi@kaplanfox.com
 6
     KAPLAN FOX & KILSHEIMER LLP
 7   Donald R. Hall (pro hac vice)
     850 Third Avenue, 14th Floor
 8   New York, NY 10022
     Telephone: (212) 687-1980
 9   dhall@kaplanfox.com

10   REESE LLP                                            REESE LLP
     Michael R. Reese (SBN 206773)                        George V. Granade (SBN 316050)
11   100 West 93rd Street, 16th Floor                     8484 Wilshire Boulevard, Suite 515
     New York, NY 10025                                   Los Angeles, CA 90211
12   Telephone: (212) 643-0500                            Telephone: (212) 643-0500
     Facsimile: (212) 253-4272                            Facsimile: (212) 253-4272
13   mreese@reesellp.com                                  ggranade@reesellp.com

14   Attorneys for Plaintiffs

15                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION

17   MARC SILVER and ALEXANDER HILL,                  Case No. 3:20-cv-00633-SI
     individually and on behalf of all others
18   similarly situated,                              CLASS ACTION
19                          Plaintiffs,               DECLARATION OF MARC SILVER IN
                                                      SUPPORT OF PLAINTIFFS’ OPPOSITION
20          vs.                                       TO DEFENDANT’S MOTION FOR
                                                      SANCTIONS
21   BA SPORTS NUTRITION, LLC,
                                                      Judge:        Hon. Susan Illston
22                          Defendant.                Courtroom:    1, 17th Floor
                                                      Date:         February 19, 2021
23                                                    Time:         10:00 a.m.
24

25

26

27

28

                                                                                  Case No. 3:20-cv-00633-SI
                      DECL. OF MARC SILVER ISO PLAINTIFFS’ OPP. TO MOT. FOR SANCTIONS
        Case
         Case3:20-cv-00633-SI
               3:20-cv-00633-SIDocument
                                Document111-5
                                          88-8 Filed
                                               Filed05/07/21
                                                     01/28/21 Page
                                                              Page34
                                                                   3 of
                                                                     of565




 1             I, Marc Silver, declare as follows:

 2             1.     I am a plaintiff in the above-captioned litigation. I submit this Declaration in support

 3   of Plaintiffs’ Opposition to Defendant’s Motion for Sanctions. I have personal knowledge of the

 4   facts stated in this Declaration and, if called a witness, I could and would testify competently to

 5   them.

 6             2.     On December 8, 2020, I appeared via zoom for my deposition in this matter.

 7   Counsel for Defendant BA Sports Nutrition, LLC (“Defendant”), Matthew Borden, began

 8   questioning me at approximately 10 a.m.

 9             3.     Early on in the deposition, I noted out loud that my throat had a strange tickle, and

10   that I was unsure about why this was happening.

11             4.     Over the course of the deposition, I experienced increasing discomfort in my eye,

12   and felt feverish.

13             5.     In terms of the deposition questions by Defendant’s counsel, I felt constantly

14   confused, and increasingly so as the deposition went on.

15             6.     I cannot say how much of this was because of Defendant’s counsel, and how much

16   of it was because I was not feeling well.

17             7.     However, I can say that I felt that counsel’s questions were often ridiculous, and that

18   he was trying to spin a web to catch me, with the whole experience leaving me confused.

19             8.     Defendant’s counsel just kept going around and around with the same question,

20   asking it in a different way despite my having answered.

21             9.     He also had a list of ideas as to why I would buy a product that made absolutely no

22   sense to me because they were not a reason for my purchase. I tried to explain this but he did not

23   listen.

24             10.    I answered every question to the best of my ability to answer at the time given my

25   condition.

26             11.    I never failed to answer a question that I could answer to the best of my ability at the

27   time.
                                                        -1-                             Case No. 3:20-cv-00633-SI
28
                            DECL. OF MARC SILVER PLAINTIFFS’ OPP. TO MOT. FOR SANCTIONS
        Case
         Case3:20-cv-00633-SI
               3:20-cv-00633-SIDocument
                                Document111-5
                                          88-8 Filed
                                               Filed05/07/21
                                                     01/28/21 Page
                                                              Page35
                                                                   4 of
                                                                     of565




 1          12.     Many times I tried to explain my confusion or ask a question to make sure that I

 2   understood his questions, but it did not seem to help.

 3          13.     Often times I had the reporter read back a question to see if I might be able to better

 4   understand it a second time. But this did not help me much either.

 5          14.     The two words which come to my mind to best describe the questioning are

 6   confusing and frustrating. As time went on, I felt more and more rattled too.

 7          15.     When the deposition ended I immediately took my temperature. It was 101.4

 8   degrees.

 9          16.     I then took Tylenol and went to Urgent Care.

10          17.     At Urgent Care, I was given a COVID-19 test and directed to leave immediately and

11   quarantine.

12          18.     I learned the next day that my COVID-19 test was negative, and I was given

13   antibiotics to clear up an infection by the Physician’s Assistant.

14          19.     On January 20, 2021, I had a chest x-ray, which was abnormal. I am to have a CT

15   scan soon, as my doctor is concerned that I have pneumonia.

16          20.     In mid-December, my attorneys advised me that Defendant had made an Offer of

17   Judgment stating that if I dropped my claims, Defendant would pay me $1,000. I rejected the offer

18   because, while it was good money for me, it would have meant that the class which I signed up to

19   represent would not be receiving anything and that the labeling would continue in the same way it

20   always has.

21          I declare under penalty of perjury under the laws of the United States that the foregoing is

22   true and correct.

23          Executed this 27th day of January, 2021, in Santa Rosa, California.

24

25                                                 /s Marc Silver
                                                      Marc Silver
26

27
                                                       -2-                           Case No. 3:20-cv-00633-SI
28
                          DECL. OF MARC SILVER PLAINTIFFS’ OPP. TO MOT. FOR SANCTIONS
Case
 Case3:20-cv-00633-SI
       3:20-cv-00633-SIDocument
                        Document111-5
                                  88-8 Filed
                                       Filed05/07/21
                                             01/28/21 Page
                                                      Page36
                                                           5 of
                                                             of565
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 37 of 65


                                                                    Page 1
                   UNITED STATES DISTRICT COURT                     EXHIBIT
                NORTHERN DISTRICT OF CALIFORNIA
                                                                    22
    MARC SILVER, HEATHER PEFFER,         )
    ALEXANDER HILL, individually         )
    and on behalf of all others          )
    similarly situated,                  )
                                         )
                Plaintiffs,              )
                                         )
    vs.                                  ) Case No. 3:20-cv-00633-SI
                                         )
    BA SPORTS NUTRITION, LLC,            )
                                         )
                Defendant.               )
    ______________________________)




     VIDEO-RECORDED REMOTE DEPOSITION OF ALEXANDER HILL
                          December 7, 2020
                       10:07 a.m. - 2:50 p.m.
        Reported by: Carrie LaMontagne, CSR No. 13393
 Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 38 of 65


                                                                     Page 72
1           A.    I'm 33.
2           Q.    You look younger, by the way.
3           A.    Thank you.
4           Q.    So do you understand how much hydration a
5    33-year-old man of 175 pounds needs to consume after
6    a, you know, hour on a road bike?
7           A.    So for my --
8                 MR. KING:     Object to the form.
9           Go ahead and answer.
10                THE WITNESS:      My understanding of
11   hydration is not a measurable quality at this point.
12   So I don't know how to answer that question.
13   BY MR. BORDEN:
14          Q.    Well, what does hydration mean to you,
15   then, if it's not a measurable quality?
16          A.    I mean, things could be measurable but not
17   definable at the same time.           So I don't think those
18   two are the same.        But hydration is, you know,
19   retaining water and retaining a healthy balance in
20   your body between electrolytes, sugars, salts, and
21   water.
22          Q.    Have you read articles on hydration?
23          A.    A few.    But not regularly or not in depth.
24          Q.    When did you read these articles?
25          A.    I definitely read some as my biking
 Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 39 of 65


                                                                     Page 193
1                        REPORTER'S CERTIFICATE
2                 I, Carrie LaMontagne, Certified Shorthand
3    Reporter in and for the State of California, License
4    No. 13393, hereby certify that the deponent,
5    ALEXANDER HILL,       was by me first duly sworn and the
6    foregoing testimony was stenographically reported by
7    me and was thereafter transcribed with
8    Computer-Aided Transcription; that the foregoing is
9    a full, complete, and true record of said
10   proceeding.
11                I further certify that I am not of counsel
12   or attorney for either or any of the parties in the
13   foregoing proceeding and caption named or in any way
14   interested in the outcome of the cause in said
15   caption.
16                The dismantling, unsealing, or unbinding
17   of the original transcript will render the
18   reporter's certificates null and void.
19                In witness whereof, I have hereunto set my
20   hand this day: December 17, 2020.
21           (   ) Reading and Signing was requested.
22           (   ) Reading and Signing was waived.
23           ( X )Reading and Signing was not requested.
24
25                             ________________________________
 Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 EXHIBIT
                                                     Page 40 of 65

                                                     23              Page 32
1    knowledge that I have now or mindset that I have
2    now.
3           Q.    In 2012, you were exercising regularly?
4           A.    Yeah.
5           Q.    Five, six times a week?
6           A.    Probably three or four at that point.
7           Q.    And you care about your health?
8           A.    Yeah.
9           Q.    And you care about what you consumed in
10   terms of eating and drinking?
11          A.    Again, as I've aged, I care much more now
12   than I used to.
13          Q.    You cared about it in 2012, though, right?
14          A.    Yeah.    Somewhat.
15          Q.    You wanted to consume good products?
16          A.    I think so.      I mean, my memory's a little
17   sketchy back then, but I definitely made some worse
18   decisions when I was younger.
19          Q.    Now, when you were buying something in
20   2012, you would -- like a new product, because you
21   liked to try something new, you would look at the
22   label to investigate what was in the product you
23   were buying, right?
24          A.    Yes.    I would look for some specific
25   things.
 Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 41 of 65


                                                                     Page 33
1           Q.    What did you look for?
2           A.    I generally looked at, like, either
3    carbohydrates, sugars, fats, the main ones on the
4    back of the label.        I wasn't very knowledgeable
5    about the ingredients if that's what you want to
6    know.
7           Q.    So you would look under the nutrition
8    facts and it has in big, you know, sort of big font,
9    it has the calories, that was something you looked
10   at?
11          A.    I don't know -- I wasn't really worried
12   about caloric content at that point.
13          Q.    Okay.    So but you were worried about fat?
14          A.    It was just something that I tended to
15   look out for.
16          Q.    Okay.    And sugar?
17          A.    Definitely.
18          Q.    And carbohydrates?
19          A.    Yep.
20          Q.    Okay.    But after you -- and did you do
21   that for Body Armor?
22          A.    In the initial stage, yeah.
23          Q.    And when you say in the initial stage, you
24   mean that when you first bought the product you
25   looked at it, but it wasn't like every time you
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 42 of 65




                                                                    EXHIBIT


                                                                    16




                                                                       PL0017
                       Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 43 of 65   EXHIBIT

TCA - Investigation - BodyArmor SuperDrink                                                 25
 Top Class Actions <noreply@topclassactions.com>
 Tue 11/26/2019 12:35 PM


To:Maia Kats <MKats@kaplanfox.com>;

Categories: Red category




 Post Title

         BodyArmor SuperDrink Class Action Investigation

 First Name

         Marc

 Last Name

         Silver

 Street Address

         650 Sunny Manor Way

 City

         Santa Rosa

 State

         California

 Zip Code

         95401

 Phone

         (707) 555-1212

 Email

         themarcx@msn.com

 Are you willing to speak with an attorney about this situation?

         Yes

 What is your preferred form of contact with the attorney?

         Email

 Did you purchase BodyArmor SuperDrink?

         Yes

 What drink(s) did you purchase?

         All of them

CONFIDENTIAL                                                                           PL0001
                    Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 44 of 65




When did you purchase BodyArmor Sports Drink?

     2013 to 2018

Please include additional details.

     I drank these on a daily basis. If you need to contact me by phone emailing for my real phone number but I am bothered by
     too many spam calls every day so I don’t give my number out unless it is necessary.

¿Necesita un orador español?

     No

Any information you submit to Top Class Actions may be shared with attorneys or law firms to facilitate formation of an
attorney-client relationship. As such, it is intended that the information will be protected by attorney-client privilege, but it
is possible that Top Class Actions or such attorneys may be ordered by a court of law to produce such information in
certain legal situations. Also, you are not formally represented by a law firm unless and until a contract of representation
is signed by you and the law firm.

     I understand and agree




                                                                                                              PL0002
               Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 45 of 65                            EXHIBIT

Mario M. Choi                                                                                                26
From:                            Marc x Silver <themarcx@msn.com>
Sent:                            Thursday, November 12, 2020 6:41 PM
To:                              Mario M. Choi
Subject:                         Fwd: TCA - Investigation - BodyArmor SuperDrink




Sent from my iPhone

Begin forwarded message:

       From: Maia Kats <MKats@kaplanfox.com>
       Date: December 16, 2019 at 2:21:22 PM PST
       To: Marc x Silver <themarcx@msn.com>
       Subject: Re: TCA - Investigation - BodyArmor SuperDrink

       Marc,

       Apologies - legal emergencies.

       I will try and reach you tomorrow - understand about holiday time.

       Thank you for your patience!


       Maia C. Kats
       Kaplan Fox & Kilsheimer, LLP
       (202) 669-0658

       This message is intended only for the use of the addressee and may contain information that is
       privileged and confidential by law. If you are not the intended recipient, you are hereby notified that any
       review, use, dissemination, or copying of this communication is strictly prohibited. Nothing in this
       communication is intended to constitute any waiver of any privilege or the confidentiality of this
       message. If you have received this communication in error, please notify the sender immediately by
       return email and delete all copies of the message and attachments.


       ________________________________________
       From: Marc x Silver <themarcx@msn.com>
       Sent: Friday, December 13, 2019 4:35 PM
       To: Maia Kats
       Subject: Re: TCA - Investigation - BodyArmor SuperDrink

       Maia,

       I didn’t hear from you on Tuesday, I will give it one more try but we are headed into the holidays and
       my free time is going to be nonexistent till January pretty soon.
       So if you are serious about continuing our conversation please let me know.

                                                            1
CONFIDENTIAL
                                                                                                       PL0009
         Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 46 of 65

     Thanks

     Marc Silver

     Sent from my iPhone



              On Dec 9, 2019, at 5:04 AM, Maia Kats <MKats@kaplanfox.com> wrote:


              Greetings Marc,




              Let's talk at 11 PT/ 2 EST on Tuesday instead then.


              Does that work?


              Thanks.


              Maia C. Kats
              Kaplan Fox & Kilsheimer, LLP
              (202) 669-0658


              This message is intended only for the use of the addressee and may contain information
              that is privileged and confidential by law. If you are not the intended recipient, you are
              hereby notified that any review, use, dissemination, or copying of this communication is
              strictly prohibited. Nothing in this communication is intended to constitute any waiver
              of any privilege or the confidentiality of this message. If you have received this
              communication in error, please notify the sender immediately by return email and
              delete all copies of the message and attachments.




              ________________________________________
              From: Marc x Silver <themarcx@msn.com>
              Sent: Sunday, December 8, 2019 4:52 PM
              To: Maia Kats
              Subject: Re: TCA - Investigation - BodyArmor SuperDrink


              I might be able to make it work, my wife will be at work all day and I will be home with
              two of our daughters that are both under three. They are kind of all consuming but I
              may be able to find something to occupy them, they are in preschool Tuesday through
              Friday so those days are usually better.


CONFIDENTIAL                                              2
                                                                                                    PL0010
       Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 47 of 65

         Marco Silver


         Sent from my iPhone


                On Dec 8, 2019, at 5:25 AM, Maia Kats <MKats@kaplanfox.com> wrote:


                Greetings Marc,


                Are you available to speak tomorrow, Monday, at 10 am PT? (1 EST)?


                Thank you.




                Maia C. Kats
                Kaplan Fox & Kilsheimer, LLP
                (202) 669-0658


                This message is intended only for the use of the addressee and may
                contain information that is privileged and confidential by law. If you are
                not the intended recipient, you are hereby notified that any review, use,
                dissemination, or copying of this communication is strictly prohibited.
                Nothing in this communication is intended to constitute any waiver of
                any privilege or the confidentiality of this message. If you have received
                this communication in error, please notify the sender immediately by
                return email and delete all copies of the message and attachments.




                ________________________________________
                From: Marc x Silver <themarcx@msn.com>
                Sent: Saturday, December 7, 2019 2:32 PM
                To: Maia Kats
                Subject: Re: TCA - Investigation - BodyArmor SuperDrink


                Maia,
                I sent you an email with my contact number and times that I was
                available, I did not receive any return correspondence or a phone call at
                the times that I was available.


                Please email me back or call me to set up times that I would be able to
                continue our conversation.


                                                    3
CONFIDENTIAL
                                                                                             PL0011
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 48 of 65

        Thanks


        Marc Silver


        Sent from my iPhone


                         On Dec 3, 2019, at 11:41 AM, Maia Kats
                         <MKats@kaplanfox.com> wrote:


                 Greetings Marc,




                 Would you Kindly either phone me at the below
                 number (before 6 EST), or supply your number so that
                 we might discuss your BodyArmor purchases? As you
                 mentioned, the number you supplied is not authentic.




                 A thumbnail on my background. I was for many years
                 the Litigation Director for the Center for Science in the
                 Public Interest, and focus my litigation efforts on suits
                 with a strong public health benefit. This case fits that
                 bill.




                 I look forward to hearing from you.


                 ?


                 Maia C. Kats
                 Kaplan Fox & Kilsheimer, LLP
                 (202) 669-0658


                 This message is intended only for the use of the
                 addressee and may contain information that is
                 privileged and confidential by law. If you are not the
                 intended recipient, you are hereby notified that any
                 review, use, dissemination, or copying of this
                 communication is strictly prohibited. Nothing in this
                 communication is intended to constitute any waiver of
                 any privilege or the confidentiality of this message. If
                 you have received this communication in error, please

                                              4
                                                                             PL0012
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 49 of 65

             notify the sender immediately by return email and
             delete all copies of the message and attachments.




                                       5
                                                                 PL0013
     Case
      Case3:20-cv-00633-SI
            3:20-cv-00633-LBDocument
                              Document
                                     111-5
                                       1 Filed
                                           Filed
                                               01/28/20
                                                 05/07/21Page
                                                          Page1350
                                                                 ofof
                                                                   4165                          EXHIBIT


                                                                                                  27
                                  Image 7
 1                   THREE THINGS ABOUT BODYARMOR:
 2             First, let me start off by saying that BODYARMOR is made of
               natural ingredients, which is really important to me especially
 3
               because our kids are so little still. I cringe when our daughter asks for
 4             “Gator” (Gatorade) at the store, simply because I know it is full of so
               many sugars and unhealthy preservatives. BODYARMOR is made
 5             of mainly coconut water, which makes it not only taste light and
               refreshing, but also makes it a healthier alternative! The drinks are
 6             gluten free, caffeine free, and Certified Kosher.
 7
                                               Image 8
 8

 9

10

11

12

13

14

15

16

17
                                               Image 9
18

19

20

21

22

23

24

25

26

27

28
                                              - 12 -                                Case No. 3:20-cv-0633
                                     CLASS ACTION COMPLAINT
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 51 of 65   EXHIBIT


                                                                    28
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 52 of 65   EXHIBIT


                                                                    29
e 3:20-cv-00633-SI Document 111-5 Filed 05/07/21EXHIBIT
                                                  Page 53 o
                                                30
                              EXHIBIT
00633-SI Document 111-5 Filed 05/07/21
                               31
                                       EXHIBIT
20-cv-00633-SI Document 111-5 Filed 05/07/21 Page
                                       32
                                                  EXHIBIT
se 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 56 of
                                                  33
                                         EXHIBIT
20-cv-00633-SI Document 111-5 Filed 05/07/21 Page
                                         34
                                        EXHIBIT

-cv-00633-SI Document 111-5 Filed 05/07/2134Pag
                                EXHIBIT
v-00633-SI Document 111-5 Filed 05/07/21 P
                                35
                                                          EXHIBIT
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 60 of 65
                                                          36
e 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 EXHIBIT
                                                  Page 61 o
                                                 38
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 62 of 65   EXHIBIT


                                                                    39
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 63 of 65
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 64 of 65   EXHIBIT


                                                                    40
Case 3:20-cv-00633-SI Document 111-5 Filed 05/07/21 Page 65 of 65   EXHIBIT


                                                                    41
